Citation Nr: 9910914	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected lumbosacral strain, currently rated 10 
percent disabling. 

2.  Entitlement to an increased evaluation for the veteran's 
service-connected posttraumatic stress disorder (PTSD), 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

The appeal arises from the June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying an increased rating for 
lumbosacral strain, rated 10 percent disabling, and denying 
an increased rating for PTSD, also rated 10 percent 
disabling. 

The Board notes that the veteran had requested a hearing in 
his VA Form 9 submitted in August 1995, and in a March 1997 
statement he clarified that he desired to have a Central 
Office Board Hearing in Washington, D.C.  However, by a 
signed statement submitted in January 1999, the veteran 
canceled his request for a hearing, requesting that his 
representative voice his concerns about his appeal in his 
stead. 


FINDINGS OF FACT

1.  The veteran suffers from severe limitation of motion of 
the lumbar spine due to his service-connected lumbosacral 
strain. 

2.  The veteran does not suffer from a moderately large 
impairment in social or industrial functioning due to his 
PTSD, but rather only from at most a mild impairment in 
social or industrial adaptability due to his PTSD.  

3.  The veteran has not been found to suffer from decreased 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to his PTSD due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  
Rather, the veteran's occupational or social impairment due 
to PTSD would be due to mild or transient symptoms of that 
disorder, with decreased work efficiency due to PTSD not 
otherwise than during periods of significant stress.


CONCLUSIONS OF LAW

1.  The schedular requirements for a 40 percent rating, but 
no more, for lumbosacral strain on the basis of limitation of 
motion of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.10, 4.40, 
4.45, Part 4, Diagnostic Code 5292 (1998). 

2.  The schedular requirements for a rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1998); 
38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Code 9411 (effective as of November 
7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from January 1966 to 
January 1970.

1.  General Considerations

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990). These findings are based on the appellant's 
evidentiary assertions that his service-connected 
disabilities have increased in severity. Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that the claims are 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claims.  38 U.S.C.A. §  5107.  The Board is satisfied that 
all available evidence necessary for an equitable disposition 
of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

2.  Lumbosacral  Strain

2.  a.  Factual Background

Service medical records show that the veteran was treated in 
service for mechanical low back syndrome.  The low back 
strain was demonstrated upon VA examination post service in 
August 1980 for service connection.  

A private medical statement of M. V. Miklos, M.D., informs 
that the veteran was treated for mechanical back sprain in 
June 1969. 

Post service VA examinations for compensation purposes 
generally consistently noted low back strain.  

In a March 1994 statement, the veteran informed that he was 
in pain due to his service-connected back injury, with 
treatment including weekly injections.  He informed that he 
had not worked since August 1990 because of knee, back, and 
head injuries.  He requested increased VA benefits including 
to help pay for injections and hospital insurance.  

At a November 1996 VA general examination for compensation 
purposes, the veteran's service and medical history were 
noted, including of lifting a heavy object in approximately 
1968 with immediate onset of low back pain.  He was 
reportedly then hospitalized for two weeks for back pain with 
some radiation into the legs.  He reported persistent 
intermittent low back pain upon bending over since that time.  
The veteran was noted to be currently disabled due to 
cerebrovascular accidents and multiple cerebral arterial 
venous malformations, with a history of five craniotomies and 
four embolizations since 1995.  He reported memory problems 
but no focal motor deficits.  He was noted also to have 
bilateral knee arthritis, but no lower extremity paresthesias 
or neurologic weakness.  He wore no orthotic devices for his 
back.  He reported continued low back pain.  The only 
medications currently taken were for seizures, with none 
taken for pain. Objectively, the veteran was alert and in no 
acute distress.  Gait was normal. Heel-toe walking produced 
some difficulty with toe walk on the right, though his gait 
was otherwise steady.  Lower extremities motor strength was 
5/5 in all groups except the right quadriceps, which was 4/5, 
due to limitation of knee pain.  Lumbar spine range of motion 
was to 60 degrees forward flexion, 20 degrees backward 
extension, 30 degrees left and right lateral bending, and 20 
degrees left and right lateral rotation.  There was no 
clonus.  Deep tendon reflexes were 2+ and symmetrical at both 
knees and ankles.  The left knee had moderate crepitus and a 
slight varus deformity.  X-rays showed excellent preservation 
of intervertebral disc spaces with moderate anterior 
osteophytes on superior and inferior edges of all vertebral 
bodies.  The examiner assessed moderate degenerative 
arthritis of the lumbar spine with symptoms primarily of 
mechanical low back pain.  The examiner assessed that the 
degenerative arthritis of the lumbar spine was not due to the 
veteran's lumbosacral strain.  

At the most recent VA examination of the veteran's spine for 
compensation purposes in August 1998, the veteran's medical 
history with multiple medical problems including four 
cerebral surgeries including for dural arterial venous 
malformations (AVM) and gamma ray treatment, were noted.  
Objectively, the veteran was hypersthenic, well developed, 
well nourished, conscious, coherent, relevant, and oriented 
times three.  The spine showed a normal curvature.  Range of 
motion of the cervical spine was within normal limits with no 
pain; the thoracolumbar area had some stiffness and very mild 
scoliosis.  Range of motion of the lumbar spine was also 
evaluated.  Forward flexion was to 90 degrees; backward 
extension was to 5 degrees with pain in the low back; lateral 
bending was only to 5 degrees due to pain radiating to the 
pelvic area; lateral rotation was to 10 degrees bilaterally.  
Straight leg raising was negative.  The examiner diagnosed 
degenerative joint disease of the lumbosacral spine, mild 
scoliosis of the thoracic spine, and normal cervical spine.  

August 1998 VA X-rays of the lumbosacral spine for 
compensation purposes showed no fracture, subluxation, or 
dislocation.  There was minimal anterior wedging of the T12 
vertebral body which appeared old.  There was no significant 
narrowing of the intervertebral spaces.  There were mild 
degenerative changes of the lumbosacral spine, with slight 
marginal sclerosis and hypertrophic spurring of the lumbar 
vertebral bodies.  

In an August 1995 VA Form 9, the veteran informed that his 
low back condition had become worse, with pain in his legs 
all the time.  He stated that he had to be injected with pain 
blockers.  He suggested that his wife, his children and the 
police were aware of his difficulties.  


2.  b.  Analysis

The veteran's lumbosacral strain may be rated under 
Diagnostic Code 5295, for lumbosacral strain.  Under that 
code, where there are slight subjective symptoms only, a 
noncompensable rating is assigned; where there is 
characteristic pain on motion, a 10 percent rating is 
assigned; where there is muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is assigned; where the 
condition is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
assigned.  

At the veteran's most recent VA examination for compensation 
purposes in August 1998, pain was demonstrated at the extreme 
of backward extension, but there was no spasm on forward 
bending.  There was very little lateral spine motion, at only 
five degrees bilaterally.  Based on this loss of lateral 
spine motion, the Board finds that a 20 percent rating is 
appropriate for lumbosacral strain.  A higher, 40 percent 
rating is not appropriate because osteo-arthritic changes 
have not been found, and neither have narrow or irregular 
joint spaces, or abnormal mobility on forced motion.  

The veteran's lumbosacral strain may also be rated under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine.  Under that code, where limitation of motion is mild, 
a 10 percent rating is assigned; where moderate, a 20 percent 
rating is assigned; and where severe, a 40 percent rating is 
assigned.  

Upon the most recent VA examination, the veteran's lateral 
motion limited to 5 degrees due to pain, lateral rotation 
limited to 10 degrees, and backward extension limited to 5 
degrees.  Those ranges are all severely limited ranges of 
motion.  Hence, despite the veteran's lumbar forward flexion 
within the normal range at 90 degrees, the Board finds that 
an increased rating to 40 percent is appropriate based on 
severe limitation of motion as demonstrated at that most 
recent VA examination in August 1998.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board considers the findings at that most recent 
examination reasonably consistent with the veteran's 
contentions of pain limiting motion, as well as with prior 
medical findings, including those at a November 1996 VA 
general examination for compensation purposes, where motion 
of the lumbar spine was also limited due to pain, though to a 
lesser degree.  

The Board notes that the limitation of motion was noted by 
the August 1998 VA examining physician to be generally due to 
pain on motion.  Hence though possible range of motion may 
have been greater, limitation due to pain was considered in 
assessing the amount of functional motion present within the 
low back.  Hence in assignment of a 40 percent rating for 
severe limitation of motion due to pain, the Board considers 
the effect of pain and related issues of fatigability.  The 
Board hence considers that a higher evaluation has been 
assigned on the basis of pain, and a further consideration of 
the provisions of 38 C.F.R. § 4.40 or § 4.45 is not 
warranted.  

3.  Increased Rating for PTSD

3.  a.  Factual Background

Service records show that the veteran served in Vietnam and 
received both a Purple heart and a Combat Action Ribbon.  The 
veteran suffered a fragment wound to the left elbow in 
Vietnam.  He also suffered an injury to his back in an 
automobile accident in service.  

From December 1990 to January 1991 the veteran underwent 
private hospitalization for a ruptured right neurocirculatory 
asthenia (NCA) fistula and arteriovenous malformation (AVM).  
The veteran was admitted for severe bifrontal headache and 
loss of consciousness.  A CT scan of the head showed a right 
middle temporal inter-axial hematoma.  A cerebral angiogram 
showed an arteriovenous fistula around the middle meningeal 
artery.  A right temporal parietal craniotomy with resection 
of AVM and dural fistula was performed.  The veteran 
apparently did well post operatively, with fluent speech and 
slow ambulation.  

The veteran first submitted a claim for service connection 
for PTSD in June 1991.  

At a January 1992 VA PTSD examination for compensation 
purposes, the veteran's records were reviewed and his history 
was noted.  The veteran was noted to have performed two tours 
of Vietnam in the Marine Corps, serving as a radioman and 
also performing duties loading wounded and dead into 
helicopters.  He reported that most of his unit was killed 
while he was in Vietnam.  He reported having had ten jobs 
since his separation from service, the longest from 1970 to 
1975 at U.S. Steel.  He reported that he felt he had changed 
jobs because things had slowed down and he was laid off.  He 
reported having last worked in 1990 as a truck driver.  The 
veteran was married twice and had four children.  The second 
marriage began in 1973, with three boys from that current 
marriage.  He reported that the current marriage was full of 
conflict, with his having left the relationship for long 
periods.  He also reported a history of drinking and smoking 
marijuana in Vietnam and of heavy drinking until 1990.  He 
reported having physically abused his wife at times.  In 1990 
he reportedly had problems with his knee at work, fell, and 
hit his head, and soon thereafter had a seizure and a right 
AVM which was resected.  He reported that in November 1991 he 
had several more AVM's resected on the left side.  He 
reportedly underwent a cognitive rehabilitation program for a 
time but stopped because he did not believe it was helping 
him.  The examiner noted that the veteran had a loss of 
peripheral vision and some minor cognitive impairment as a 
result of the AVM's.  He reportedly had been taking Dilantin 
and Inderal but had stopped the Dilantin due to stomach upset 
and a dislike for medication.  He reported being currently in 
receipt of Workman's Compensation.  

At that examination, regarding his PTSD, the veteran reported 
feeling he lost his best friend and was grieving over that 
loss.  He described himself as a loner, but having always 
been a loner, including in high school.  He reportedly was 
arrested in 1990 for throwing a brick through a windshield.  
He reported spending his days watching television and having 
no hobbies and few friends.   He reported starting to go to 
group sessions at a Veterans Center one year prior to the 
examination.  He reported having no suicidal attempts but 
occasional suicidal ideation in the past.  He reported having 
had frequent nightmares about Vietnam prior to his AVM's, but 
none since.  Although he reported daily intrusive memories of 
Vietnam, he also reported enjoying reading stories about 
Vietnam and other war experiences.  He did, however, report 
that films about Vietnam depressed him.  He reported frequent 
hyperarousal, depression, amotivation, ongoing problems with 
anger outbursts, and absence of emotional feelings - with his 
wife's complaints of his emotional coldness.  The examiner 
noted that when talking about his Vietnam experiences the 
veteran did not display any emotions or undue anxiety.  
Objectively, the veteran appeared relaxed, was oriented times 
three, and had clear and coherent speech.  Thought was 
logical.  Affect was blunted.  Though he reported feeling 
depressed about his life situation his mood was euthymic.  He 
denied suicidal or homicidal ideations, denied 
hallucinations, and gave no evidence of delusions.  
Abstraction was poor, judgment was fair, and recent and 
remote memory were grossly intact.  Ability to calculate was 
poor, and attention was somewhat impaired for complex tasks.  
He reported having a compulsion for repeatedly checking 
doors, and had feelings of panic a few times per week.  The 
veteran scored within the clinical range for PTSD on the 
Mississippi Scale, and within the mildly depressed range on 
the Beck Depression Inventory.  The examiner concluded that 
though the veteran had symptoms of PTSD he did not appear to 
have much discomfort associated with those symptoms.  The 
examiner diagnosed mild PTSD; history of alcohol abuse; and 
mild adjustment disorder with depressed mood.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65.  

From April to May, 1992, the veteran was privately 
hospitalized for seizure and AVM.  The veteran experienced a 
tonoclonic seizure on the day of hospital admission, and 
during his stay a head CT was obtained and an embolization of 
an AVM was performed. 

A November 1994 letter from a VA educational readjustment 
counseling therapist (with an MS in education) informed that 
the veteran had received weekly individual or group treatment 
for increasing situational difficulties including related to 
his PTSD.  

At an April 1995 VA PTSD examination for compensation 
purposes, the veteran was noted to be seeking an increased 
rating for his PTSD.  His service and personal histories were 
noted.  The veteran reported frequent job changes post 
service, but attributed these to slow conditions at work and 
attempts to improve himself.  A pertinent medical history was 
noted of seizures and AVM's with surgeries on five separate 
occasions since 1991.  He reported heightened emotions since 
his AVM's, with loss of impulse control and mild impairment 
in short-term memory and abstraction ability.  The veteran's 
current complaints included difficulty sleeping; often 
awaking in sweat; very infrequent dreams of Vietnam; always 
being an irritable, easily angered person, with increased 
temper since his AVM surgeries; feelings of estrangement from 
others; being emotionally cold by his wife's account; 
occasional bouts of depression related to worries over his 
inability to work, his medical problems, and the death of two 
of his sisters in the prior three years.  He reported being 
depressed by war movies and disturbed by the sound of 
helicopters from a nearby medical evacuation center.  He also 
reported being generally on alert and easily startled.  He 
complained of impaired concentration, heightened by his brain 
surgery.  Objectively, the veteran was alert, oriented times 
three, in good contact with most aspects of reality, and with 
no signs of psychosis.  Mood appeared mildly depressed, with 
the depression associated with preoccupation with current 
problems, without focus on Vietnam.  Affect was somewhat 
restricted but not blunted or flattened.  Memory and 
intellect appeared grossly intact, though there was some 
difficulty with calculations and abstractions.  The veteran 
reported occasional impairment of concentration, though he 
was not observed to stray off topic, but rather spoke in a 
focused, organized, and logical manner.  He did, however, 
appear preoccupied and somewhat obsessive.  The veteran 
reported emotional lability since his brain surgeries, as he 
reportedly had been a quiet person who did not display his 
emotions prior to his surgeries.  The examiner diagnosed mild 
PTSD superimposed with a dysthymic disorder related to 
current environmental problems including health, finances, 
and psychological effects of AVM's and surgical treatments.  
The examiner accordingly diagnosed an organic personality 
disorder secondary to brain trauma and surgeries.  The 
examiner also diagnosed a history of alcohol abuse and 
dependence in full remission, and a possible passive-
aggressive personality disorder.  

At a September 1996 VA PTSD examination for compensation 
purposes, the veteran's history was again noted.  The 
examiner noted that little had changed in the veteran's 
condition since his VA PTSD examination for compensation 
purposes in April 1995.  Changes included the veteran's 
increasing complaints of fatigue, with sleeping more, though 
he denied problems with sleep disturbance.  He reported 
spending much time at home alone watching war movies.  He had 
no history of recent psychiatric care and was not currently 
taking any psychotropic medications.  The examiner noted that 
the veteran continued to show signs of cognitive deficits, 
including impaired short-term memory and impaired 
abstraction.  The examiner noted that the veteran currently 
seemed somewhat less in touch with his surroundings than he 
had been in April 1995, with poorer focus and erratic 
movement from topic to topic, with some very tangential 
statements and irrelevant or disjointed questions that were, 
however, not bizarre.  Mood was euthymic and affect well-
modulated and in the normal range.  He appeared contented 
though he appeared not to understand all that went on around 
him, appearing confused about issues of percentages for 
service-connected disabilities.  The examiner concluded that 
memory and intellect were significantly affected by his head 
injuries and surgeries.  The examiner noted that he had 
reviewed the veteran's entire claims file.  The examiner 
assigned a GAF score of 45, adding that he had major, severe 
impairment in social and occupational adaptability, with 
memory deficits, temper outbursts, chronic fatigue, 
irrelevant cognitive productions, impaired memory, and clear 
inability to relate smoothly to others even in very simple 
circumstances without direction, with resistance and anger 
even over such directions.  However, the examiner assessed 
that the veteran's GAF score for his PTSD alone would be in 
the 80's, as the veteran did not have major PTSD-related 
interference with his ability to function currently, with 
little, if any, resulting limitation in employment 
functioning.  He added that the vast majority of his current 
impairment was attributable to his head injury and surgeries.

At an August 1998 VA PTSD examination, the veteran reported 
little, including no spontaneous reporting of symptoms.  The 
examiner noted that the veteran had onset of seizures in 1990 
associated with cerebrovascular accidents and multiple 
cerebral AVM's, with treatment including five craniotomies 
and four embolizations since 1995, with associated diffuse 
memory and cognitive deficits and some loss of impulse 
control and increased emotional lability.  The veteran was 
currently prescribed daily Dilantin to control seizures, 
though he denied other current psychotropic medications, and 
denied current psychiatric treatment.  The veteran's 
military, medical, and social history were noted.  The 
veteran reported having had no viable work placements since 
1990, with only occasional carpentry-type jobs, and not being 
asked back to places of employment.  

Objectively, psychomotor performance was questionably 
somewhat decelerated, though without severe vegetative 
retardation.  The veteran was alert and oriented, but with 
some memory and cognitive impairment consistent with his 
medical history and past evaluation.  Attention and 
concentration were grossly intact.  Speech was fluent though 
lacking some detail, with slightly flat affect.  There was no 
evident psychosis, and no formal thought disorder was 
suggested.  There were no delusions or hallucinations or 
perceptual disturbances.  The veteran was cooperative but 
rather concrete and affectively limited, with mildly 
dysphoric mood with occasional irritability.  The veteran 
denied suicidal ideation, appetite disturbance, or 
significant change in weight, though he described chronic, 
low-grade depressive features over many years, including 
anergia, amotivation, and general malaise.  He also 
complained of irregular sleep, often cat-napping throughout 
the day.  The examiner did not find a particularly 
distressing sleep pattern, but rather one reflective of 
lifestyle.  The veteran reported an occasional nightmare or 
intrusive thought of Vietnam, but without endorsing these as 
very troubling.  He reported a tendency to become tearful 
almost daily, often stimulated by things seen in the news, 
but denied finding these episodes particularly troubling, or 
necessarily associated with his Vietnam experiences.  He 
denied startle, anxiety, panic, or chronic sympathetic 
arousal, though he reported feelings of discomfort upon 
hearing helicopters.  He reported having few activities or 
personal contacts, though he did not suggest active avoidance 
of others.  Insight and judgment were somewhat limited and 
concrete.  

The examiner diagnosed delayed, chronic, residual symptoms of 
PTSD; dysthymic disorder secondary to medical and financial 
problems; and organic personality disorder secondary to 
history of neuromedical conditions.  The examiner assigned a 
GAF score of 52 for all disabilities combined, but a GAF 
score of 80 based on impairment due to service connected 
disabilities alone.  (The Board notes that the veteran is 
currently service-connected for residuals of shell fragment 
wound to the left elbow with retained foreign bodies and 
scar, rated 10 percent disabling; chronic lumbosacral strain, 
then rated 10 percent disabling; internal derangement of the 
knees, rated noncompensably disabling; and PTSD.)  The 
examiner concluded that the veteran currently had mild 
residuals of PTSD and generalized anxiety complaints.  The 
examiner noted that there was little change in either his 
psychiatric status or his functional impairments due to his 
disabilities since his most recent VA examinations for 
compensation purposes, with his chronic, severe debilitation 
attributable almost exclusively to his neuromedical 
condition, with cerebrovascular accidents, AVM's, and 
treatments with embolizations.  

3.  b.  Analysis

Consideration of the veteran's PTSD increased-rating claim is 
complicated by the multiple non-service-connected mental 
disabilities suffered by the veteran.  Fortunately, the Board 
in this case is benefited by several thorough, recent VA 
psychiatric examinations evaluating for compensation purposes 
the veteran's PTSD.   The most recent evaluation in August 
1998 gave careful consideration to the degree of current 
disability attributable solely to the veteran's PTSD, as 
compared to the degree of disability attributable to the 
veteran's multiple cerebrovascular accidents, AVM's, cranial 
surgeries including embolizations, and seizure disorder, and 
residuals of these non-service-connected incurrences.  The 
Board has reviewed the veteran's entire medical record 
including his recent VA examinations for compensation 
purposes, as detailed in the factual background, above, and 
finds that the findings of that most recent VA examiner are 
reliably consistent in both findings and conclusions with 
those of the prior examinations.  Accordingly, the Board 
accepts the August 1998 VA examination as an accurate 
evaluation of the present level of disability due to PTSD. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's PTSD is evaluated under 38 C.F.R. § 4.132, Code 
9411, effective prior to November 7, 1996; and, 38 C.F.R. 
§ 4.130, Code 9411, effective as of November 7, 1996.  The 
United States Court of Veterans Appeals (Court) has stated 
that where laws or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, unless Congress provides 
otherwise, the version of the law most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  The Board will consider the veteran's entitlement to 
a higher rating for PTSD under both the old and new criteria.  

Under the rating code for psychoneurotic disorders, including 
PTSD, applicable prior to November 7, 1996, (the old code), 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment, a 30 percent rating is assigned.  Also under that 
code, where there is less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  38 C.F.R. § 4.132 
(effective prior to November 7, 1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue under the old rating code for 
psychoneurotic conditions including PTSD.

In this case, the veteran's impairment due to his PTSD has 
been assessed as only mild, resulting by itself in little 
impairment in industrial functioning or social interactions.  
The severe impairment currently suffered by the veteran has 
been attributed by recent VA examiners, including that in 
August 1998, almost entirely to the veteran's organic brain 
disorder status post his multiple cerebrovascular accidents, 
with multiple AVM's and embolization treatments.  
Irritability, malaise, impaired cognition and impaired memory 
have all been attributed to his organic disorders.  Memories 
or recollections of Vietnam and symptoms of PTSD have been 
assessed as affecting the veteran's emotional state or mental 
functioning only to a very limited degree.  The veteran's 
assessed dysthymia has been interpreted as a situational 
reaction to the veteran's admittedly very troubling organic 
brain impairments, and not to his PTSD.  Accordingly, the 
Board finds no basis for increasing the disability rating for 
the veteran's PTSD above the 10 percent currently assigned 
under the old rating code for psychoneurotic conditions 
including PTSD.  The veteran does not suffer from a 
moderately large impairment in social or industrial 
functioning due to his PTSD, but rather only from at most a 
mild impairment in social or industrial adaptability due to 
PTSD.  

Under the new, harmonized rating code for mental disorders, 
schedular criteria for pertinent ratings are as follows: 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.          
10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

Here, the veteran has not been found to suffer from decreased 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to his PTSD due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  
Rather, the veteran's occupational or social impairment due 
to PTSD are due to mild or transient symptoms of that 
disorder, with decreased work efficiency due to PTSD not 
otherwise than during periods of significant stress.  
Accordingly, the symptoms attributable to the veteran's PTSD 
are those for which a 10 percent rating, but not a 30 percent 
rating, may be assigned under the new rating criteria for 
mental disorders.  

The preponderance of the evidence is against entitlement to 
an increase, under either the old or new rating criteria, 
above the 10 percent disability rating currently assigned for 
PTSD.  Therefore, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

1.  A 40 percent rating is granted for lumbosacral strain, 
subject to the regulations governing monetary awards. 

2.  Entitlement to an increased rating above the 10 percent 
currently assigned for PTSD is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

